DETAILED CORRESPONDENCE
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6,10 and 11 are drawn to a product price assessing method and apparatus utilizing machine learning by applying preprocessed data to a machine learning-based first trained model, and assessing a product price of a product related to information based on the first trained model, where the first trained model is a trained model that has been previously trained to assess a product price at which a user determines to acquire the product, and reinforced by a reward which is reflected when the product is acquired at the assessed price, classified in G06Q30/0629, G06Q30/0283, G06Q30/0623.
II. Claims 7-9, 12 and 13 are drawn to a trained model generating and distributing system where the model is actually trained with preprocessed training data, transmitting the trained model to a user terminal, and reinforcing the trained model by receiving from the user terminal whether a user determines to acquire the product at the price accessed by the trained model, and reflecting a reward whether the user determines to acquire the product. The training data set has a label which is a price at which the user acquired the product under a particular condition based on information regarding the user, product or other information.    Such an invention is classified in G06N20/00,  G06Q10/04, G06Q30/0206 and G06Q30/0629. 

The inventions are independent or distinct, each from the other because:


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions have acquired a separate status in the art due to their recognized divergent subject matter. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JASON B WARREN/Examiner, Art Unit 3625                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625